t c memo united_states tax_court regina bruce petitioner v commissioner of internal revenue respondent docket no filed date regina bruce pro_se brianna b taylor for respondent memorandum opinion couvillion special_trial_judge respondent determined the following deficiencies and sec_6651 and 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure additions to tax for petitioner’s and taxable years year deficiency sec_6651 sec_6654 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the issues for decision are whether petitioner received taxable_income during those years and if so whether she is liable for the tax and additions to tax determined by respondent for such years some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner’s legal residence was lake city georgia petitioner did not file federal_income_tax returns for any of the years at issue she did not file for extensions of time to file for those years nor did she make any estimated payments toward her tax_liabilities respondent prepared substitutes for return for each of the subject years and issued a notice_of_deficiency for each year based on wage and dividend information reported by six different third party payers the third party payers who reported paying petitioner wages or dividends were minolta business systems inc minolta ikon office solutions west inc ikon pfs shareholder services s b money fund oce usa inc carmax auto superstores inc carmax and primerica shareholder services based on the information returns respondent determined that petitioner earned the following in wage and dividend income for said years year amount dollar_figure big_number big_number big_number the notices of deficiency were issued date petitioner is a part-time consultant in sales and marketing during the years in question petitioner also sold copiers on behalf of minolta and ikon and automobiles on behalf of carmax petitioner reluctantly admitted she was paid_by each of the companies for her services but maintains that such payments do not constitute taxable_income at trial petitioner argued that the notices of deficiency were invalid however she offered no evidence to substantiate that claim petitioner’s testimony throughout trial was limited to legal arguments that respondent had failed to provide her with full disclosure pursuant to sec_6303 and accusations that this court and the laws of the united_states are unduly prejudiced against her and were seeking to enslave her furthermore petitioner claimed that the notices of deficiency for the subject years were officially dead and mute because the department of the treasury had refused to submit a sworn affidavit disclosing who made the determination of deficiency was it the secretary who made the determination if it was not the secretary then who and was that person authorized to make the determination and by whom was that person authorized to make the determination of deficiency petitioner bore the burden of proving the determinations by respondent were incorrect she did nothing to advance her position or fulfill the burden_of_proof in fact when the court sought to elicit from her whether she might be entitled to dependency_exemptions or deductions for charitable_contributions petitioner refused to answer stating it’s not relevant if someone doesn’t have taxable_income why would it be relevant the court therefore sustains respondent on the determinations for and 2generally the determinations of the commissioner in a notice_of_deficiency are presumed correct and this presumption places the burden on the taxpayer to show that the determinations are incorrect rule a 503_us_79 290_us_111 sec_7491 under certain circumstances alters the burden_of_proof with respect to a taxpayer’s liability for taxes in court proceedings arising in connection with examinations commencing after date although this examination commenced after date petitioner does not satisfy the requirements of sec_7491 not only did petitioner not produce credible factual evidence that she was not liable for the tax but also she did not cooperate with respondent before trial therefore petitioner bears the burden_of_proof at trial with respect to the sec_6651 addition_to_tax a taxpayer is subject_to an addition_to_tax for failure_to_file a timely return unless the taxpayer can establish that such failure is due to reasonable_cause and not willful neglect sec_6651 willful neglect is defined as a conscious intentional failure or reckless indifference 469_us_241 petitioner was required to file a timely federal_income_tax return for each of the years at issue sec_6012 petitioner offered no other excuse for not filing timely returns for the years at issue other than the blanket statement that she did not earn taxable_income and therefore was not required to file returns petitioner earned_taxable_income during and and should have filed a timely income_tax return for each of the years petitioner’s reasons for not filing amount to willful neglect sec_6651 united_states v boyle supra pincite respondent is therefore sustained on this issue respondent also determined a sec_6654 addition_to_tax against petitioner a taxpayer is subject_to this addition_to_tax in the case of any underpayment of estimated_tax by an 3under sec_7491 respondent first must produce evidence that petitioner meets the factual requirements of any penalty or addition_to_tax before the burden shifts to the taxpayer respondent satisfied his burden by producing evidence that petitioner did not file a timely return during the years at issue therefore burden has shifted to petitioner to show there was reasonable_cause for her delay in filing individual sec_6654 subject_to certain statutory exceptions the addition_to_tax is applied if the amount of withholding and estimated_tax payments does not equal statutorily designated amounts 99_tc_202 the sec_6654 addition_to_tax is mandatory unless the taxpayer comes within one of the limited statutory exceptions sec_6654 see 91_tc_874 petitioner’s only argument as to why she did not make any estimated payments was that she did not earn taxable_income petitioner does not qualify for any of the listed exceptions sec_6654 she is therefore liable for the sec_6654 addition_to_tax for each of the years at issue at trial respondent filed a written motion for the penalty under sec_6673 sec_6673 allows the court to impose a penalty in an amount up to dollar_figure on a taxpayer if the position or positions asserted by the taxpayer in the case are frivolous or groundless sec_6673 petitioner’s positions were those of a classic tax_protester before during and after trial petitioner flooded respondent and this court with exhibits and inflammatory affidavits advancing her position that the u s tax system is unlawful and the irs is abusive furthermore her conduct at trial was highly improper she refused to answer factual questions during trial about how much money she earned whether she had ever filed a tax_return or whether she obtained tax_advice from anyone instead petitioner persisted in repeating her statements about the illegality of the internal_revenue_code and the oppression of the irs toward her and all fellow citizens when the court reprimanded her for wasting time on frivolous arguments petitioner simply restated her beliefs and accused the court of trying to silence her finally when the court denied her objections as to the relevancy of respondent’s routine questions and ordered her to answer petitioner answered each question with i have amnesia i don’t know petitioner was warned repeatedly that her arguments were frivolous and that if she continued in that vein she would be subject_to an additional penalty furthermore when respondent moved to impose the penalty the court gave petitioner an opportunity to file a reply brief petitioner’s reply brief however simply reiterated the protester arguments she advanced at trial on this record the court grants respondent’s motion 4for example petitioner attached a computer cd entitled a disturbing expose’ of the united_states income_tax system to many of her letters and affidavits and imposes a sec_6673 penalty of dollar_figure for instituting and maintaining a frivolous and groundless petition an appropriate order and decision will be entered for respondent
